Because no statute or court rule authorizes an appeal from an order

denying a pretrial petition for a writ of habeas corpus, see Castillo v. State,

106 Nev. 349, 353, 792 P.2d 1133, 1135 (1990), we lack jurisdiction and we

            ORDER this appeal DISMISSED.



                         Gib ons




cc: Hon. Elizabeth Goff Gonzalez, District Judge
     Las Vegas Defense Group, LLC
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                       2